In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0982V
                                     Filed: January 5, 2017
                                         UNPUBLISHED

****************************
SARA FALEY,                              *
                                         *
                     Petitioner,         *      Ruling on Entitlement; Concession;
v.                                       *      Influenza (“Flu”) Vaccine; Shoulder
                                         *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                      *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                      *      (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Leah VaSahnja Durant, Law Offices, Washington, DC, for petitioner.
Ilene Claire Albala, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On August 10, 2016, Sara Faley (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered injuries, including a
shoulder injury related to vaccine administration (“SIRVA”), as a result of the
administration of an influenza (“flu”) vaccine to her left shoulder on October 30, 2015.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On January 5, 2017, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration” and that petitioner has met the
statutory requirements by suffering the condition for more than six months. Id. at 3.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent further agrees that petitioner has satisfied all legal prerequisites for
compensation under the Act. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2